O’CONNOR, Justice,
dissenting.
Yolanda Theresa Loredo, a waitress at the Cascades Club, was charged in county criminal court with serving drinks at a sexually oriented club that did not have a permit. This is a companion case to Dedonato v. State, 789 S.W.2d 321 (Tex.App.—Houston [1st Dist.], 1990 n.p.h.). I adopt my dissent from that case.
Appellant argues that the ordinance did not give her fair notice that she was subject to criminal liability for “operating a sexually oriented business” when she worked as a waitress at the Cascades Club. Appellant contends that an unsuspecting truck driver who delivers ice to the Club could be charged under the ordinance if the Club did not have a license. I agree.
The ordinance states that any person who delivers “to any customer any merchandise” or goods on the premises, is conducting business for purposes of the ordinance. If a person delivers ice to the Club, there is a delivery of goods to a customer. Even a delivery person, therefore, is liable under the ordinance.
The majority interprets the ordinance to mean it prohibits a person from delivering goods or merchandise to a customer of the club. The majority holds that, only when *201someone delivers to a customer of the club, the person is liable under the ordinance. That is not what the ordinance says.
In support of her argument, appellant cites Lambert v. California, 355 U.S. 225, 228, 78 S.Ct. 240, 243, 2 L.Ed.2d 228 (1957). In Lambert, the Supreme Court held an ordinance of Los Angeles, which required felons to register with the chief of police, violated the fourteenth amendment because most people would not suspect the city had such an ordinance. The court held, therefore, that there was no notice to those who were required to register. Mere presence in the city was not enough to put a person on notice that the city had such an ordinance.
The court in Lambert also noted that, once the defendant became aware of the ordinance, he was not given an opportunity to comply. The court held that actual knowledge of the duty to register or proof of subsequent failure to comply is necessary before a conviction under the ordinance could stand. Lambert, 355 U.S. at 229, 78 S.Ct. at 243. Quoting Justice Holmes, the court held a law that punished conduct, which would not be blameworthy in the average member of the community, would be too severe for the community to bear. Id. Its severity lies in the absence of an opportunity either to avoid the consequences of the law or to defend any prosecution brought under it. Id. Where a person did not know of the duty to register, and where there was no proof of the probability of such knowledge, he may not be convicted. Id.
The majority does not attempt to distinguish or explain why Lambert does not require us to hold the ordinance violates due process requirements of the constitution.
As in Dedonato, I would also hold the State did not meet its burden of proof because the State did not introduce the ordinance into evidence or ask the trial court to take judicial notice of it. As this Court did in Martin v. State, 731 S.W.2d 630, 631 (Tex.App.—Houston [1st Dist.] 1987, pet. ref’d), we should enter a judgment of acquittal.